       Case 2:19-cv-01736-GGG-KWR Document 78 Filed 11/13/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



    KELLY HODGES                                                      CIVIL ACTION
    VERSUS                                                            NO: 19-1736
    PARKER TOWING COMPANY, INC.                                       SECTION: T (4)

                                               ORDER

         Before the Court is a Motion In Limine To Exclude Testimony and Evidence of Speculative

Earnings 1 filed by Parker Towing Company, Inc. Kelly Hodges (“Plaintiff”) has filed an

opposition.2 For the following reasons, the Motion In Limine To Exclude Testimony and Evidence

of Speculative Earnings3 is DENIED.

                                         BACKGROUND

         At the time of Plaintiff’s accident on December 6, 2017, he earned $123.03 per day.

Plaintiff’s economic expert, G. Randolph Rice, calculates Plaintiff’s economic loss based upon a

daily pay rate of $156.00 at the time of the accident and an increase to $166.00 per day “effective

2/06/18.” 4 Parker Towing has moved to exclude testimony by Plaintiff’s economic expert

contending that there is simply no evidence that Plaintiff would have ever been promoted to a

higher earning position and any such purported argument amounts to pure speculation. Parker

Towing asserts that such proposed evidence is purely speculative, improper, and should be

excluded from the jury trial of this matter.

         Plaintiff contends that a seaman may prove his lost income stream based on a promotion

he would have likely received, and that Plaintiff will testify that he completed the steps needed for


1
  R. Doc. 52.
2
  R. Doc. 54.
3
  R. Doc. 52.
4
  R. Doc. 52-2, p.2.


                                                 1
      Case 2:19-cv-01736-GGG-KWR Document 78 Filed 11/13/20 Page 2 of 3




a promotion. Therefore, Plaintiff asserts that the calculations of Plaintiff’s expert are not

speculative or conjectural, but instead are based on pay and positions Plaintiff likely would have

obtained if he had not been injured.

                                         LAW AND ANALYSIS

        The calculation of the lost income stream begins with the gross earnings of the injured

party at the time of injury.5 Other income incidental to work, such as fringe benefits, should be

added to this amount, and the fact-finder should subtract amounts the wage earner would have

been required to pay, such as income tax and work expenses.6 Evidence about the likelihood that

the earnings of an injured worker would increase due to personal merit, increased experience and

other individual and societal factors is admissible.7

        The Court’s gatekeeping function does not replace the traditional adversary system and the

role of the jury within the system.8 As the Supreme Court noted in Daubert, “vigorous, cross

examination, presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.”9 The Fifth

Circuit has added that, in determining the admissibility of expert testimony, a district court must

defer to “the jury's role as the proper arbiter of disputes between conflicting opinions. As a general

rule, questions relating to bases and sources of an expert's opinion affect the weight to be assigned

that opinion rather than its admissibility and should be left for the jury's consideration.”10

        The issues raised by Parker Towing’s motion relate to the bases and sources of G. Randolph

Rice’s opinion. Therefore, the Court finds that these issues should be left for the jury’s



5
  Culver v. Slater Boat Co., 722 F.2d 114, 117 (5th Cir.1983).
6
  Id.
7
  Id. at 122.
8
  See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596, 113 S.Ct. 2786, 2798 (1993).
9
  Id.
10
   United States v. 14.38 Acres of Land, 826 F.2d 420, 422 (5th Cir.1987).


                                                       2
         Case 2:19-cv-01736-GGG-KWR Document 78 Filed 11/13/20 Page 3 of 3




consideration and determination. Parker Towing can explore the issues with G. Randolph Rice’s

opinion and testimony at trial. Accordingly, the Court will deny Parker Towing’s motion to

exclude testimony and evidence of speculative earnings.

                                         CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion In Limine To Exclude

Testimony and Evidence of Speculative Earnings11 is DENIED.

           New Orleans, Louisiana, on this 13th day of November, 2020.



                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




11
     R. Doc. 52.


                                                3
